Appeal is from an order overruling the motion of D. L. Harris1 to dismiss the intervention of Reginald H. Thackery and others in a suit brought by the state against tax-forfeited lands in Pulaski county.2 After the sale had been set aside on the intervention, Thackery and his associates deposited $109.42 in the court registry as a tender. January 19, 1940, Harris receipted for the full amount.3
One cannot, with knowledge of the facts, accept the benefits of a transaction without assuming its burdens, nor can one accept the benefits of a decree without admitting its legality. Morgan v. Morgan, 171 Ark. 173, 283 S.W. 979; Coston v. Lee Wilson  Co., 109 Ark. 548, 160 S.W. 857. *Page 882 
Although appellant insists he did not understand the legal effect of accepting the deposit, he will be conclusively presumed to have known the money was tendered in payment. Appellees had a right to assume that the litigation was at an end when the receipt was executed.
Affirmed.
1 Although the motion of June 9, 1939, was signed by D. L. Harris by his solicitor, the court order includes "Mr. and Mrs. D. L. Harris." It also restrains them from prosecuting any claim against the interveners.
2 Act 119, approved March 19, 1935.
3 The court found that Harris had paid taxes for 1937 and 1938, amounting to $24.30; that he paid the state $123 for the lands, a total of $147.30. The difference of $37.88 is due from the state.